DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 08/10/2022 in response to the Final Rejection mailed on 02/11/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	New claim 18 is added.
5.	Claims 1-2 and 4-18 are pending.
6.	Applicant’s remarks filed on 08/10/2022 in response to the Final Rejection mailed on 02/11/2022 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 18 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims to add new claim 18.
	Regarding claim 18, the recitation of “introducing the selected mutation from (vii) into the cell line of (i) by CRISPR-induced HDR” is indefinite because claim 1 upon which claim 18 depends recites after step (i) “wherein the method does not comprise the use of a homology-directed repair (HDR) template or substrate”.  It is therefore unclear whether or not the claim does not encompass HDR or does encompass HDR.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 1-2 and 4-15 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965, published on 09/22/2016 with a filing date of 12/17/2015 and priority date to 06/17/2013; cited on PTO-892 mailed 07/07/2021) in view of Konermann et al. (Nature, 2015; cited on PTO-892 mailed 07/07/2021), as evidenced by Chalasani et al. (US Patent Application Publication 2011/0059502; cited on PTO-892 mailed 07/07/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims and to incorporate new claim 18, which is necessitated by applicants’ amendment to the claims.
	Claims 1-2, 4-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965, published on 09/22/2016 with a filing date of 12/17/2015 and priority date to 06/17/2013; cited on PTO-892 mailed 07/07/2021) in view of Konermann et al. (Nature, 2015; cited on PTO-892 mailed 07/07/2021), as evidenced by Chalasani et al. (US Patent Application Publication 2011/0059502; cited on PTO-892 mailed 07/07/2021).
10.	With respect to claim 1, Zhang et al. teach a method for generating a stimulus resistant cell line [see Abstract; paragraphs 0021 and 0326] comprising transducing a cell line stably expressing an RNA guided endonuclease of a CRISPR system, wherein the endonuclease generates mutations by non-homologous end joining with a vector library comprising guide RNAs targeting coding and noncoding sequences of at least one candidate target gene or whole exome of an organism [see Abstract; paragraphs 0021-0023, 0038-0044, 0099, 0147, 0153, 0175, 0220, 0246, and 0340] (the teaching of NHEJ and HDR in the alternative is interpreted as encompassing a scenario wherein the method does not comprise HDR), selecting for transduced at the end, treating selected cells at the end with the stimulus, growing stimulus resistant colonies, identifying or sequence the guide RNA sequences present in the resistant colonies, sequence the genomic region around the target sequence of the identified guide RNA sequence to identify genetic mutations that confer cellular resistance to the stimulus, and selecting colonies wherein the mutations consist of in-frame insertions and deletions and excluding mutations that introduce premature stop codons [see Abstract; paragraphs 0021-0023, 0038-0044, 0099, 0147, 0153, 0175, 0220, 0246, 0335 and 0340].
	With respect to claim 2, Zhang et al. teach the method wherein the RNA guided endonuclease is CRISPR/Cas9 [see Abstract; paragraph 0022 and Examples].
	With respect to claim 4, Zhang et al. teach the method wherein the selection is based on the selection of surviving clones or on selectable or enrichable phenotype [see paragraphs 0033 and 0057].
	With respect to claim 5, Zhang et al. teach the method wherein the stimulus is a cancer therapeutic [see Example 10].
	With respect to claim 6, Zhang et al. teach the method wherein the selection is based on the selection of surviving clones or on selectable or enrichable phenotype [see paragraphs 0033 and 0057].
	With respect to claim 7, Zhang et al. teach the method wherein the stimulus is a drug or virus [see paragraphs 0038 and 0370].
	With respect to claim 8, Zhang et al. teach the method wherein the vector library is a lentiviral vector library [see paragraph 0022].
	With respect to claim 9, Zhang et al. teach the method wherein the vector library comprises all possible guide RNAs present in a coding sequence of at least one candidate target gene or present in a whole exome of the organism [see Abstract; paragraphs 0021-0023, 0099, 0147, 0153, 0175, 0220, 0246, and 0340].
	With respect to claim 10, Zhang et al. teach the method wherein the RNA guided endonuclease is fused to a protein domain having one or more activities including those described in US20110059502, which discloses DNA modifying enzymes such as demethylases, methylase, ligase, endonuclease, exonuclease, recombinase and polymerases [see 0062 of the ‘502 publication].
	With respect to claims 11-12, Zhang et al. teach the method comprising a selection marker such as an antibiotic [see paragraph 0373].
	With respect to claim 13, Zhang et al. teach the method wherein the stimulus is lethal for an untreated wild type cell and wherein the stimulus is lethal for all cells which do not comprise a mutation conferring resistance to the stimulus [see paragraphs 0072 and 0370]. 
	With respect to claim 14, Zhang et al. teach the method wherein the steps encompass 3 and 14 days post transduction [see paragraph 0102].
	With respect to claim 15, Zhang et al. teach the method wherein the stimulus acts on an essential gene and the target sequence is part of the essential gene [see Abstract; paragraphs 0021-0023, 0099, 0147, 0153, 0175, 0220, 0246, and 0340].
	With respect to claim 18, Zhang et al. teach the method of introducing the selected mutations into the cell line by CRISPR induced HDR [see paragraphs paragraphs 0021-0023, 0099, 0147, 0153, 0171, 0175, 0220, 0246, and 0340].
	However, Zhang et al. does not teach the method of claim 1, wherein the vector library is a tiling library.
	Konermann et al. teach structure guided engineering of a CRISPR-Cas9 complex to mediate efficient transcriptional activation of endogenous genomic loci [see Abstract].  Konermann et al. further teach that tiling a given promoter region with several sgRNAs can produce more robust transcriptional activation and that poor activation efficiency of single sgRNAs can be overcome by combining Cas9 with a pool of sgRNAs tiling the proximal promoter region of the target gene [see p. 583, column 2 and p. 584, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zhang et al. and Konermann et al. to use a vector tiling library in the methods of Zhang et al. because Zhang et al. teach methods for generating stimulus and mutant cell lines by constructing CRISPR and sgRNA vector libraries.  Konermann et al. teach that poor activation efficiency of single sgRNAs can be overcome by combining Cas9 with a pool of sgRNAs tiling the proximal promoter region of the target gene.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Zhang et al. and Konermann et al. because Konermann et al. acknowledges that poor activation efficiency of single sgRNAs can be overcome by combining Cas9 with a pool of sgRNAs tiling the proximal promoter region of the target gene.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zhang et al. does not explicitly teach the method of claim 1 of targeting intronic sequences within 30 base pairs of an intron-exon boundary, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Zhang et al. does teach targeting sequences involving coding and non-coding regions of a target sequence.  MPEP 2144.01.II.A states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would have been obvious for one of ordinary skill in the art to optimize the distances between coding and non-coding regions for guide RNA targeting in order to generate a mutant cell line that is most resistant to the stimulus being tested.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
11.	The rejection of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0272965, published on 09/22/2016 with a filing date of 12/17/2015 and priority date to 06/17/2013; cited on PTO-892 mailed 07/07/2021) as evidenced by Chalasani et al. (US Patent Application Publication 2011/0059502; cited on PTO-892 mailed 07/07/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendments to the claims.
12.	With respect to claim 16, Zhang et al. teach a method for generating a stimulus resistant cell line [see Abstract; paragraphs 0021 and 0326] comprising transducing a cell line stably expressing an RNA guided endonuclease of a CRISPR system, wherein the endonuclease generates mutations by non-homologous end joining with a vector library comprising guide RNAs targeting coding and noncoding sequences of at least one candidate target gene or whole exome of an organism [see Abstract; paragraphs 0021-0023, 0038-0044, 0099, 0147, 0153, 0175, 0220, 0246, and 0340] (the teaching of NHEJ and HDR in the alternative is interpreted as encompassing a scenario wherein the method does not comprise HDR), selecting for transduced at the end, treating selected cells at the end with the stimulus, growing stimulus resistant colonies, identifying or sequence the guide RNA sequences present in the resistant colonies, sequence the genomic region around the target sequence of the identified guide RNA sequence to identify genetic mutations that confer cellular resistance to the stimulus, and selectin colonies wherein the mutations consist of in-frame insertions and deletions and excluding mutations that introduce premature stop codons [see Abstract; paragraphs 0021-0023, 0038-0044, 0099, 0147, 0153, 0175, 0220, 0246, 0335 and 0340].
	With respect to claim 17, Zhang et al. teach the method wherein the RNA guided endonuclease is CRISPR/Cas9 [see Abstract; paragraph 0022 and Examples].
	Although Zhang et al. does not explicitly teach the method of claim 16 of targeting intronic sequences within 30 base pairs of an intron-exon boundary, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Zhang et al. does teach targeting sequences involving coding and non-coding regions of a target sequence.  MPEP 2144.01.II.A states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would have been obvious for one of ordinary skill in the art to optimize the distances between coding and non-coding regions for guide RNA targeting in order to generate a mutant cell line that is most resistant to the stimulus being tested.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
13.	Beginning on p. 6 of applicants’ remarks, applicants in summary contend that the rejection does not account for all of the steps in the recited instant claim 1 in that the instant claims can be used to rapidly generate functional protein variants in organisms and be applied to identify the specific drug-target interaction site and to rapidly generate mutations that confer resistance to a stimulus, a bioactive molecule, or a pathogen.  Applicants contend that the combination of Zhang et al. and Konermann do not teach or suggest the ordered steps that allow one skilled in the art to arrive at a method to find the specific stimulus interaction site in an expressed protein, which applicants also apply the same argument to the rejections of claims 16 and 17.
This argument is found to be not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, it is noted that the features upon which applicant relies (i.e., find the specific stimulus interaction site in an expressed protein) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, as indicated in the rejection above, Zhang et al. explicitly teach in paragraphs 0038-0044 transfecting cells with a single packaged vector, selecting for successfully transfected cells, applying a selective pressure, selecting the cells that survive under the selective pressuring, and determining the genomic loci of the DNA molecule that interacts with the first phenotype and identifying the genetic basis of the one or more medical symptoms exhibited by the subject, wherein the selective pressure is the application of a drug.  These teachings of Zhang et al. reasonably read on the claimed methods.
Conclusion
14.	Status of the claims:
	Claims 1-2 and 4-18 are pending.
	Claims 1-2 and 4-18 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656